Citation Nr: 0418586	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-23 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had recognized service with the Philippine 
Commonwealth Army from October 1941 to August 1942, and with 
the Regular Philippine Army from June 1945 to June 1946.  He 
was a prisoner of war (POW) from April 1942 to August 1942.  
He died on January [redacted], 1987.  The appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Manila, the Republic of the Philippines, which 
denied the above claim.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1987.  At the time of his 
death, he was not service connected for any disability.

2.  The immediate cause of the veteran's death was 
cardiorespiratory arrest and myocardial infarction.

3.  Cardiorespiratory arrest and myocardial infarction did 
not have their onset during active service, did not result 
from disease or injury in service, nor did they become 
manifest to a compensable degree within any applicable 
presumptive period.




CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied the duty to notify by means of letters to the 
appellant from the RO dated in February and December 2001 and 
November 2003.  By means of these documents, the appellant 
was told of the requirements to establish a successful claim 
for service connection for the cause of the veteran's death 
and of her and VA's respective duties.  She was also asked to 
submit evidence in her possession pertaining to the claim.  
The February and December 2001 letters were issued prior to 
initial adjudication by the RO.  Thus, the appellant has been 
provided with the requisite notice as required by the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and his post-service treatment records, as discussed 
below.  There is no indication of relevant available medical 
records that the RO failed to obtain.  The appellant 
indicated in May 2004 that no additional records are 
available, as the veteran's treating physicians are deceased 
and their records were destroyed.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Here, a medical opinion is not required because the 
contemporaneous and credible medical evidence shows that the 
veteran did not have cardiovascular disease during service.  
On service examination in July 1945, his cardiovascular 
system was normal.  In October 1945, he himself denied 
incurring any wounds or illnesses during service. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent necessary.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.




Service connection for cause of the veteran's death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112.  A service-connected disability is 
the principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for cardiovascular disease may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Additionally, if a veteran is a former POW and was interned 
or detained for not less than 30 days, the following diseases 
shall be service-connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2003).

The veteran died on January [redacted], 1987.  The immediate cause of 
his death was cardiorespiratory arrest and myocardial 
infarction.  Prior to his death, the veteran was not service 
connected for any disability.

The veteran's service medical records disclose no complaints 
or findings of cardiorespiratory disease.  A physical 
examination report completed in July 1945 shows that his 
cardiovascular system was normal.  Blood pressure was 126/80.

Subsequent to service, lay statements received from two of 
the veteran's friends and former members of recognized 
guerrillas dated in February 2001 reveal that they recalled 
seeing the veteran upon his release from incarceration in 
1942.  They described him as thin with long hair and 
complaining of chest pain and chills and suffering from 
malaria.  The also suggested that the veteran had been 
initially treated by various faith healers followed by a 
private physician.

A statement completed by Dr. Maxima Reyes-Recto dated in 
February 2001 shows that she recalled having treated the 
veteran on September 10, 1942, for reported fever, chills, 
headache, body aches, anorexia, and constipation.  She 
reported his blood pressure to have been 180/100, with his 
heart and lungs normal.  The diagnosis was malaria and 
hypertension.  She added that on September 15, 1942, she 
followed up with the veteran who had no more chills, a slight 
headache, improved appetite and blood pressure of 140/70.  
Blood pressure on December 10, 1952 was said to be 170/90 and 
on October 30, 1964 was 190/100.  There were no copies of 
treatment records included.

A statement completed by Dr. Marianito Villano dated in March 
2001 shows that he reported treating the veteran from 1985 to 
1987 for cardiovascular disease for which he prescribed 
medication.

A letter from Dr. Villano dated in January 2002 shows that 
based upon his recollection, he treated the veteran at his 
residence on three occasions from 1985 to 1986 for symptoms 
associated with cardiovascular disease which was manifested 
by severe chest pain, more on the left anterior chest 
radiating to the left upper extremity, cold clammy 
perspiration, dimness of vision, difficulty breathing, 
dizziness, and nape pain.  He added that he did not attend to 
the veteran at the time of his death, but rather signed the 
death certificate as part of his function as the rural health 
physician.  He indicated that the appellant had described 
that a few weeks prior to the veteran's death, he had 
reported chest pain with grasping of breath, perspiration and 
cold clammy skin until developing cardiac arrest.  He based 
the cause of death on the history of moderate to severe 
hypertension, on and off angina pectoris, and his impression 
of cardiovascular disease.  He opined that even without any 
laboratory work-up, based upon the presenting signs and 
symptoms, the cause of death was myocardial ischemia.

The appellant attended an informal conference in May 2003.  
She referred to the evidence of record suggesting swelling 
during incarceration and treatment for heart disease prior to 
the veteran's death.  She indicated she would submit 
additional evidence, including medical records from Dr. 
Villano, Dr. Reyes-Recto, and other doctors that treated the 
veteran prior to his death, within 30 days.  However, no 
additional records were provided.

In March 2004, the appellant reported that the veteran had 
been treated for edema, malaria, and dysentery by Doctors G. 
Noche and R. Montenegro.  However, she added that both 
doctors had been deceased for more than 40 years, that their 
medical records had been mutilated, and that their medical 
clinic had been abandoned after their death.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for cause of the 
veteran's death.  Initially, the veteran was not service 
connected for any disability during his lifetime.  The 
appellant alleges that the veteran's heart disease was due to 
service and that such contributed to the veteran's death.  
However, the evidence of record does not establish that the 
veteran incurred cardiovascular disease in service.  

The Board acknowledges that Dr. Villano stated that the 
veteran's cause of death was cardiorespiratory arrest with 
the antecedent cause of myocardial infarction; however, this 
report does not establish a nexus between the veteran's death 
and his service.  

Additionally, while ischemic heart disease is among the 
diseases subject to presumptive service connection for POWs, 
the evidence of record does not establish that the veteran 
had ischemic heart disease during his lifetime or that he had 
developed localized edema while he was a POW.  Indeed, in 
October 1945 the veteran himself denied incurring any wounds 
or illnesses during service.

The Board acknowledges Dr. Villano's January 2002 statement 
that the veteran had myocardial ischemia.  However, there are 
compelling reasons that the statement cannot be accepted as 
probative, foremost of which is the fact that the Dr. Villano 
himself stated that he did not attend to the veteran at the 
time of his death, but rather based his opinion on a history 
as provided by the appellant.  His assessment is vague and 
tenuous, there are no specific dates given, nor are there any 
pertinent records available for verification.  The 
physician's attempts to recount events and details that 
occurred many decades prior to when the statements were 
prepared, make the assertions inherently less reliable than 
would be the case if he had any clinical basis to consult for 
specific information.  See Corry v. Derwinski, 3 Vet. App. 
231, 234 (1992).  

Similarly, the statement prepared by Dr. Reyes-Recto in 
February 2001 provides specific diagnostic findings from 
treatment that was alleged some sixty years earlier without 
any pertinent records available for verification.  These 
attempts to recount events and details from decades earlier 
are inherently less reliable than would be the case if there 
had been supportive treatment records.  Id. at 234.  In any 
event, the single blood pressure reading of 180/100 in 
September 1942 is insufficient to support a diagnosis of 
hypertension.  Hypertension means that the diastolic blood 
pressure is predominantly 90mm, or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  However, hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2003).  Moreover, the veteran's blood pressure was 
normal, or 126/80, as recorded contemporaneously in the 
service medical records in July 1945.

The United States Court of Appeals For Veterans Claims 
(Court) has previously had occasions to consider allegations 
that were made by a physician in cases that were strikingly 
similar to this one.  In those instances (i.e., a single 
judge decision, which may be cited for the persuasiveness or 
reasoning contained therein, per Bethea v. Derwinski, 2 Vet. 
App. 252, 254 (1992)), the Court upheld the Board's decisions 
to discount such statements and, ultimately, deny service 
connection because the statements by that specific physician 
were not credible. (i.e., Cruzada v. Gober, op. cit.; Alcaide 
v. Gober, 5 Vet. App. 9 (1993).

The Board has also considered the lay statements which 
asserted that the veteran had chest pains, chills and was 
suffering from malaria upon his release from incarceration in 
1942.  However, as lay persons, these opinions, along with 
the statements of the appellant, are not competent to provide 
the necessary nexus between the veteran's service and his 
death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



